Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 15, 2022 has been entered. Claims 1-25 remain
pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In claim 10, line 10, the meaning of the limitation, “when the throttle data identifies movement” is unclear. For purposes of examination, the other limitations of claim 10 will be considered the best reasonable interpretation for what is identified by the throttle data. 
Claims 11-17 are also rejected under section 112(b) for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over US20190024781A1 to Chrungoo et al. (hereinafter, Chrungoo), which was cited by applicant in view of US20190135262A1 to Gaither et al. (hereinafter, Gaither).
Regarding claim 1, Chrungoo discloses:
a method for using autonomous vehicle assistance for freeing a vehicle from a stuck condition, comprising: receiving sensor data from a vehicle sensor indicating a condition of the vehicle {controller 35 may autonomously or semi-autonomously control vehicle 10 (a method for using autonomous vehicle)(paragraph [0024]); soft underfoot conditions response system (assistance for freeing a vehicle from a stuck condition) includes a sensing system generating signals indicative wheel slip ratio and rolling resistance, a plurality of sensors transmitting signals indicative of soft underfoot conditions, vehicle speed, vehicle acceleration, vehicle pose, vehicle payload, engine torque, engine power output, and engine RPM (condition of the vehicle) (paragraph [0006])}; 
determining from the sensor data that the vehicle is in the stuck condition {the controller receives the data from the sensors, reference data representative of soft underfoot (stuck) conditions from a database, and analyze (determine) the data received from the sensing system and the sensors, and the reference data received from the database (paragraph [0006])}; 
obtaining a learned solution for freeing the vehicle from the stuck condition {the controller generates control command signals that cause a change in vehicle operational parameters to reduce or avoid any effects (freeing the vehicle) on operation of the vehicle associated with soft underfoot (stuck) conditions, builds a model (learned solution) that includes parameters that characterize surfaces with soft underfoot conditions (paragraph [0006])}; 
the learned solution comprising a vehicle extrication technique output from a machine learning algorithm trained using data relating to at least one and a level of successful vehicle extrication of the at least one previously employed vehicle extrication technique {the controller receives reference data representative of soft underfoot conditions from a database; extracts from the reference data a data subset containing vehicle operational parameters identified by an operator as being associated with soft underfoot conditions (vehicle extrication techniques), using heuristics; builds a model (learned solution) that includes parameters that characterize surfaces with soft underfoot conditions (paragraph [0006]) / controller 35 may be configured and programmed to include a machine learning algorithm [output from a machine learning algorithm] that has been trained using computed features from data extracted using at least some of the exemplary heuristics (paragraph [0045]) / paragraph [0071]: reference data representative of the vehicle properties and operational parameters collected from similar previously analyzed vehicles may be stored in a database [previously employed technique], an automated search strategy or algorithm may utilize various machine learning techniques to provide the best possible approximations and predictions. The machine learning techniques may include locating nearest neighbor items, or items within a specified neighborhood, with the most similar properties [level of successful and previously employed technique], from a reference collection, and utilize any geographic or other information associated with these items to predict properties and vehicle operating surface conditions. / abstract: a method for an assist mode in a motorized vehicle includes receiving signals from a plurality of vehicle sensors monitoring respective conditions of the vehicle; an assist mode circuit determining whether a loss-of-traction condition is being experienced by the vehicle using information in the signals received from at least one of the plurality of vehicle sensors; activating an assist mode of the vehicle if the assist mode circuit determines that a loss-of-traction condition is being experienced, wherein the assist mode alters vehicle drive train characteristics.
It is noted that Chrungoo discloses in abstract: Chrungoo is related to successful vehicle extrication {if the assist mode circuit determines that a loss-of-traction condition is being experienced, wherein the assist mode alters vehicle drive train characteristics} / paragraph [0071]: previously employed technique and level of success of the technique for a particular location {reference data representative of the vehicle properties and operational parameters collected from similar previously analyzed vehicles / locating nearest neighbor items, or items within a specified neighborhood, with the most similar properties}.
Chrungoo does not explicitly disclose: 
wherein application of the learned solution operates the vehicle to rock the vehicle from the stuck condition using timing of gear shifts or an adjusted application of torque to drive wheels of the vehicle.  
Gaither remedies this and teaches in paragraph [0057]: The system can also be configured to determine whether the user is attempting to rock the vehicle out of a stock condition. This may be detected, for example, by repeated shifts between forward and reverse gears, which may also be accompanied by wide-open-throttle (WOT) conditions. This may occur, for example, when the user is attempting to rock the vehicle back and forth to get it out of a stuck position. In some instances, this may be occurring while the vehicle is standing still, while in other instances a back-and-forth rocking motion of the vehicle may accompany these repeated shifts.
Chrungoo further discloses:
taking over at least partial control of the vehicle from its operator {the method for responding to soft underfoot conditions provides control command signals to a completely autonomous or semi-autonomous vehicle (paragraph [0072])}, and 
applying the learned solution to the vehicle to extricate the vehicle from the stuck condition {paragraph [0006]: to reduce or avoid any effects (to extricate the vehicle) on operation of the vehicle associated with soft underfoot (stuck) conditions}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rocking feature of Gaither with the described invention of Chrungoo in order to adopt the rocking technique as an extrication technique. 
Regarding claim 2, which depends from claim 1, Chrungoo further discloses: determining from the sensor data a particular type of condition in which the vehicle is stuck {the controller receives, analyzes data from sensors, determines parameters corresponding to at least one of an image of job site surface conditions, wheel slip ratio, rolling resistance, vehicle speed, and vehicle pose (a particular type of condition in which the vehicle is stuck)(paragraph [0006])}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parameter determining feature of Chrungoo with the described invention of the modified Chrungoo in order to choose required data from sensed data.
Regarding claim 3, which depends from claim 2, Chrungoo further discloses: obtaining the learned solution for freeing the vehicle from the stuck condition comprises selecting from among a plurality of solutions a tailored solution corresponding to the particular type of condition in which the vehicle is stuck {the controller determines parameters including measured real time values corresponding to at least one of an image of job site surface conditions, wheel slip ratio, rolling resistance, vehicle speed, and vehicle pose (a plurality of solutions), the controller extracts from the reference data at least one of data subset containing at least one of an image of job site surface conditions and vehicle operational parameters identified by an operator as being associated with soft underfoot conditions (a tailored solution corresponding to the particular type of condition in which the vehicle is stuck)(paragraph [0006])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the solution selection feature of Chrungoo with the described invention of the modified Chrungoo in order to select a right solution for the given vehicle situation.
Regarding claim 7, which depends from claim 1, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises blending autonomous vehicle control with driver control to provide a blended driving mode for vehicle operation {the disclosed apparatus and method for predicting and responding to soft underfoot conditions provides control command signals to a completely autonomous or semi-autonomous vehicle, or information to an operator of a vehicle, the soft underfoot conditions response system may have any number or combination of computing elements enabling it to communicate, store, and process data to carry out the disclosed techniques (blending autonomous vehicle control with driver control is implied from the disclosure that the method for responding to soft underfoot conditions provides control command signals to a semi-autonomous vehicle, controlling semi-autonomous vehicle requires blending of autonomous vehicle control and driver control) (paragraph [0072])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the semi-autonomous control of Chrungoo feature of Chrungoo with the described invention of the modified Chrungoo in order to utilize both autonomous and driver control feature of a vehicle.
Regarding claim 8, which depends from claim 1, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises engaging a full autonomous mode for control of the vehicle {paragraph [0072]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate autonomous feature of Chrungoo with the described invention of the modified Chrungoo in order to utilize autonomous driving when the situation allows.
Regarding claim 9, which depends from claim 1, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises blending autonomous control with driver control {paragraph [0072]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the semi-autonomous control of Chrungoo feature of Chrungoo with the described invention of the modified Chrungoo in order to utilize both autonomous and driver control feature of a vehicle.
Regarding claim 10, Chrungoo discloses: a system for providing autonomous vehicle assistance to free a vehicle from a stuck condition, comprising: a plurality of vehicle sensors to gather data indicating a condition of the vehicle {paragraph [0024], [0006]}. 
Chrungoo does not explicitly disclose: wherein the sensor data comprises throttle data associated with a throttle control circuit of the vehicle and vehicle movement data associated with a position determination system of the vehicle.
Gaither remedies this and teaches in paragraph [0052]: Referring now to FIG. 4, at operation 322, the assist mode circuitry monitors various vehicle sensors to determine whether a traction condition is occurring. This determination can be made, for example, by monitoring vehicle characteristics such as wheel slip, activation of a sequential or low-range gear setting, vehicle rocking back and forth [vehicle movement data], gear selector switches back and forth between Reverse and a Forward at a rapid rate (which may be accompanied by wide-open-throttle condition)[throttle data is implied], a reduction in tire pressure, location information (e.g., in a sandy environment such as the beach or the desert), a change in vehicle attitude indicating reduced traction, uneven front/rear or left/right slipping ratios, the detection of salty air, and so on. Information from sensors such as these can be processed at operation 324 to determine a likelihood that the vehicle is stuck or otherwise in a low-traction condition. 
Chrungoo in view of Gaither further teaches: an analysis circuit comprising a receiver to receive the sensor data from the sensors, a processor, and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising: when the throttle data identifies movement and the vehicle movement data identifies no forward or backing movement, determining from the sensor data that the vehicle is in the stuck condition; and obtaining a learned solution for freeing the vehicle from the stuck condition, the learned solution comprising a vehicle extrication technique output from a machine learning algorithm trained using data relating to at least one previously employed vehicle extrication technique and a level of successful vehicle extrication of the at least one previously employed  vehicle extrication technique; and a blending system to: take over at least partial control of the vehicle from its operator and apply the learned solution to the vehicle to extricate the vehicle from the stuck condition {Chrungoo, processors of controller 35 may be programmed and configured to receive executable instructions from one or memory devices associated with controller 35; a blending system is implied from the disclosure that the method for responding to soft underfoot conditions provides control command signals to a semi-autonomous vehicle (controlling semi-autonomous vehicle requires blending of autonomous vehicle control and driver control); anticipation of other limitations is similar to the explanation above with respect to claim 1 (Chrungoo, abstract, paragraphs [0006], [0024], [0045], [0071], [0072]) / Gaither, paragraph [0052]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the throttle data feature of Gaither with the described invention of Chrungoo in order to adopt the throttle data use for determining stuck condition. 
Regarding claim 11, which depends from claim 10, Chrungoo further discloses that the blending system comprises: a blend circuit to blend autonomous vehicle control with driver control; and a blend controller to control the respective amounts of autonomous vehicle control and driver control provided to the blend circuit {the disclosed apparatus for predicting and responding to soft underfoot conditions provides control command signals to a completely autonomous or semi-autonomous vehicle, or information to an operator of a vehicle, the soft underfoot conditions response system may have any number or combination of computing elements (blend circuit, blend controller) enabling it to communicate, store, and process data to carry out the disclosed techniques (blending autonomous vehicle control with driver control is implied from the disclosure that the apparatus for responding to soft underfoot conditions provides control command signals to a semi-autonomous vehicle, controlling semi-autonomous vehicle requires blending of autonomous vehicle control and driver control) (paragraph [0072])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the semi-autonomous control of Chrungoo feature of Chrungoo with the described invention of the modified Chrungoo in order to utilize both autonomous and driver control feature of a vehicle.
Regarding claim 12, which depends from claim 10, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises engaging a full autonomous mode for control of the vehicle {paragraph [0072]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate autonomous feature of Chrungoo with the described invention of the modified Chrungoo in order to utilize autonomous driving when the situation allows.
Regarding claim 13, which depends from claim 10, Chrungoo further discloses that taking over at least partial control of the vehicle from its operator comprises blending autonomous control with driver control {paragraph [0072]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the semi-autonomous control of Chrungoo feature of Chrungoo with the described invention of the modified Chrungoo in order to utilize both autonomous and driver control feature of a vehicle.
Regarding claim 14, which depends from claim 10, Chrungoo further discloses that the instructions further cause the processor to perform the operations of determining from the sensor data a particular type of condition in which the vehicle is stuck {paragraphs [0006], [0024]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parameter determining feature of Chrungoo with the described invention of the modified Chrungoo in order to choose required data from sensed data.
Regarding claim 15, which depends from claim 14, Chrungoo further discloses obtaining the learned solution for freeing the vehicle from the stuck condition comprises selecting from among a plurality of solutions a tailored solution corresponding to the particular type of condition in which the vehicle is stuck {paragraph [0006]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the solution selection feature of Chrungoo with the described invention of the modified Chrungoo in order to select a right solution for the given vehicle situation.
Claims 4, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrungoo in view of Gaither and in further view of US20160028824A1 to Stenneth et al. (hereinafter, Stenneth).
Regarding claim 4, which depends from claim 3, Chrungoo further discloses that the plurality of solutions are developed using a trained Al model that has been trained and refined to identify unique solutions tailored to corresponding particular types of stuck conditions {Chrungoo: soft underfoot conditions response system 30 is used for predicting (identify) and responding (developing a model) to soft underfoot conditions experienced by vehicles operating at different sites and under different operating conditions (particular types of stuck conditions), an automated algorithm utilizes machine learning techniques (trained Al model)(paragraph [0071])}. Stenneth discloses using crowd-sourced data {method for providing a highly assisted driving (HAD) service in the categorization of an event is based on crowd-sourced heuristics and rules (paragraph [0062])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the crowd-sourced data using feature of Stenneth with the described invention of the modified Chrungoo in order to strengthen the base for developing a trained AI model.
Similar reasoning applies to claims 16, 21.
Claims 5, 6, 17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrungoo in view of Gaither and in further view of US20180111625A1 to James et al. (hereinafter, James), which was cited by applicant.
Regarding claim 5, which depends from claim 3, James discloses that the tailored solution is further tailored to vehicle parameters specific to the vehicle {James: the stuck mode controller 126 operates in conjunction with the drive system 110, the engine controller 112, the brake system 114, and the traction control system 116 to automatically control the steering, braking, gear shifts, and engine throttling (vehicle parameters specific to the vehicle) to autonomously rock the vehicle 100 out of a rut associated with a stuck condition (paragraph [0023])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle parameter specific feature of James with the described invention of the modified Chrungoo in order to incorporate vehicle parameters into the vehicle freeing method from stuck condition.
Similar reasoning applies to claims 17 and 22.
Regarding claim 6, which depends from claim 5, Chrungoo further discloses that vehicle parameters comprise at least one of vehicle make and model, vehicle type, vehicle class, drive type, engine displacement, tire size, tire type, vehicle weight, gear ratios, brake horsepower, GVWR, GVM and actual vehicle weight {Chrungoo: the drive system 110, the engine controller 112, the brake system 114, and the traction control system 116 are taught to operate with the stuck mode controller to automatically control the steering, braking, gear shifts, and engine throttling. (paragraph [0023])(the claimed elements are illustrative examples of vehicle parameters and all the claimed elements are related to and affect the drive system, engine controller, brake system and traction control system of a particular vehicle to control the steering, braking, gear shifts, and engine throttling of the vehicle thereby affecting the stuck mode controller.)(paragraph [0023])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle parameters of James with the described invention of the modified Chrungoo in order to reflect variation of parameters of a specific vehicle in the vehicle freeing method from stuck condition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 18-20, 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chrungoo.
Regarding claim 18, Chrungoo discloses: a vehicle control system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising: receiving sensor data from a vehicle sensor indicating a condition of a vehicle; determining from the sensor data that the vehicle is in a stuck condition; obtaining a learned solution for freeing the vehicle from the stuck condition, the learned solution comprising a vehicle extrication technique output from a machine learning algorithm trained using data relating to at least one previously employed vehicle extrication technique and a level of successful vehicle extrication of the at least one previously employed vehicle extrication technique; and taking over at least partial control of the vehicle from its operator and applying the learned solution to the vehicle to extricate the vehicle from the stuck condition {paragraphs [0006], [0024], [0045], [0071], [0072]}, wherein application of the learned solution automatically adjusts vehicle operation in accordance with environmental conditions in the sensor data that caused the vehicle to be in the stuck condition {paragraph [0006]: In one aspect, the present disclosure is directed to a soft underfoot conditions response system for use with a vehicle. The soft underfoot conditions response system may include a sensing system configured to generate signals indicative of live data representing at least one of real time wheel slip ratio and real time rolling resistance for the vehicle operating at a job site, a plurality of sensors configured to transmit signals indicative of live data representing at least one of an image of a job site surface having features and characteristics associated with a presence or a lack of soft underfoot conditions, real time vehicle speed, vehicle acceleration, vehicle pose, vehicle payload, engine torque, engine power output, and engine RPM [environmental conditions in the sensor data that caused the vehicle to be in the stuck condition], and a controller comprising one or more processors, and one or more memory devices, the controller being communicatively coupled with the sensing system and the sensors. The controller is configured and programmed to receive the live data from the sensing system and the sensors, receive reference data representative of soft underfoot conditions from a database, and analyze the live data received from the sensing system and the sensors, and the reference data received from the database. The controller is also configured to determine a first set of parameters including measured real time values corresponding to at least one of an image of job site surface conditions, wheel slip ratio, rolling resistance, vehicle speed, and vehicle pose. The controller is further configured to extract from the reference data at least one of a first data subset containing at least one of an image of job site surface conditions and vehicle operational parameters identified by an operator as being associated with soft underfoot conditions, and a second data subset containing data extracted using heuristics including identification of values for a mean rolling resistance greater than a threshold level of rolling resistance for greater than a first threshold time period, values for a vehicle speed greater than a threshold level of vehicle speed, and values for a wheel slip ratio greater than a threshold level of wheel slip ratio for greater than a second threshold time period. The controller is still further configured to build and train a model for use by a classifier that segregates data subsets from the first set of parameters into a first classification that includes parameters that characterize surfaces with soft underfoot conditions, and a second classification that includes parameters that characterize surfaces without soft underfoot conditions, and generate control command signals that cause a change in vehicle operational parameters to reduce or avoid any effects on operation of the vehicle associated with soft underfoot conditions [automatically adjusts vehicle operation]}.
  	Regarding claim 19, which depends from claim 18, Chrungoo further discloses: determining from the sensor data a particular type of condition in which the vehicle is stuck { paragraph [0006]}.  
	Regarding claim 20, which depends from claim 19, Chrungoo further discloses: wherein obtaining the learned solution for freeing the vehicle from the stuck condition comprises selecting from among a plurality of solutions a tailored solution corresponding to the particular type of condition in which the vehicle is stuck {paragraph [0006]}.  
	Regarding claim 23, which depends from claim 22, Chrungoo further discloses: where in the vehicle parameters comprise at least one of vehicle make and model, vehicle type, vehicle class, drive type, engine displacement, tire size, tire type, vehicle weight, gear ratios, brake horsepower, GVWR, GVM and actual vehicle weight {paragraph [0023]}.  
Regarding claim 24, which depends from claim 18, Chrungoo further discloses: taking over at least partial control of the vehicle from its operator comprises blending autonomous vehicle control with driver control to provide a blended driving mode for the vehicle operation {paragraph [0072]}. 
Regarding claim 25, which depends from claim 18, Chrungoo further discloses: taking over at least partial control of the vehicle from its operator comprises engaging a full autonomous mode for control of the vehicle or blending autonomous control with driver control {paragraph [0072]}. 

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered.
Applicant’s arguments for specification objections are persuasive, and the objections to the specification previously set forth in the office action mailed November 15, 2021 are withdrawn.
Applicant’s arguments for 103 rejections are not persuasive. 
In response to Applicant’s arguments that the amended independent claims, claims 1, 10, 18 are not anticipated by Chrungoo, 103 rejections are written for the amended claim set further citing Gaither.
In response to Applicant’s arguments that the office notice is not sufficient, rejection is modified that Chrungoo discloses data relating to at least one and a level of successful vehicle extrication of the at least one previously employed vehicle extrication technique. 103 rejections for claims 18-20, 23-25 are rewritten as 102 rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/SZE-HON KONG/Primary Examiner, Art Unit 3661